Case: 14-40909      Document: 00513092373         Page: 1    Date Filed: 06/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40909
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 24, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JORGE IVAN MEDINA-VILLARREAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:14-CR-319-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jorge Ivan Medina-Villarreal pleaded guilty to being found unlawfully
present in the United States following removal. He was sentenced at the top
of the recommended sentencing guidelines range to 71 months of
imprisonment and a three-year term of supervised release. The parties agree
that the judgment of conviction, which states that Medina-Villarreal’s prior
removal was subsequent to a conviction for an aggravated felony, improperly


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40909    Document: 00513092373     Page: 2   Date Filed: 06/24/2015


                                 No. 14-40909

reflects that he was convicted and sentenced under 8 U.S.C. § 1326(b)(2). See
United States v. Mondragon-Santiago, 564 F.3d 357, 368 (5th Cir. 2009).
Because Medina-Villarreal’s offense was a § 1326(b)(1) violation rather than a
§ 1326(b)(2) violation, we REMAND for the limited purpose of reforming the
judgment to reflect the proper statute of conviction, § 1326(b)(1), and to state
that his prior removal was subsequent to a felony conviction. See 28 U.S.C.
§ 2106. In all other respects, the judgment is AFFIRMED.




                                       2